Name: 2000/341/EC: Council Decision of 8 May 2000 appointing an Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2000-05-19

 Avis juridique important|32000D03412000/341/EC: Council Decision of 8 May 2000 appointing an Austrian alternate member of the Committee of the Regions Official Journal L 118 , 19/05/2000 P. 0048 - 0048Council Decisionof 8 May 2000appointing an Austrian alternate member of the Committee of the Regions(2000/341/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Siegfried Gasser, alternate member, notified to the Council on 15 March 2000,Having regard to the proposal from the Austrian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Manfred DÃ ¶rler is hereby appointed an alternate member of the Committee of the Regions in place of Mr Siegfried Gasser for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 8 May 2000.For the CouncilThe PresidentJ. Pina Moura(1) OJ L 28, 4.2.1998, p. 19.